Title: From Thomas Jefferson to Francis Walker Gilmer, 21 November 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


                        Dear Sir
                        
                            Monticello
                            Nov. 21. 24.
                    The pleasure which I recieved from the information of your letters of the 12th & 13th announcing your arrival in N. York was much abated by the state of health in which they represented you to be. fevers are rarely of long continuance, and I hope yours will not be so. you do not mention at what port our Professors will arrive. I am in hopes it will be at Richmond, and I this day write to Colo Peyton to ask his attentions and care of them. I had recieved a letter from mr Blaetterman enquiring whether his books would be liable to duty, and saying, if they would be, he should be obliged to leave them. I hope he has not done so. immediately on the reciept of his letter, I wrote to the Collector of Richmond, stating the grounds on which I apprehended that the books of an emigrant were a part of his baggage, and as such exempt from duty. he inclined to think so, but not being decided, I wrote to the Secretary of the Treasury urging the grounds of exemption; and from the Comptroller, to whom it was referred, I recieved an answer. he thought with me, but without making a general decision, he said that if I would inform him of the port they would arrive at, he would give instructions there as to the special case. as soon as I know their port, I will procure the instructions. your presence here would have been a great aid to me in settling every thing for the Professors to their mind. our Hotels are all engaged by housekeepers of the most respectable character. but none of them are yet in place. I am endeavoring to get one to come immediately, with whom the Professors may diet until they can fix themselves. there will be a moment of difficulty with them in getting furniture for their immediate lodging Etc I hope your fever will soon put it in your power to join us, and aid in their accomodation. I wrote to you on the 12th of Oct. but expect you sailed about that time.Yours affectionately
                        Th: Jefferson